Citation Nr: 0615058	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  99-05 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury.

2.  Entitlement to an increased initial rating for right knee 
disorder, characterized as medial meniscal changes, rupture 
of the anterior cruciate ligament with arthritis, currently 
rated as 30 percent disabling.

3.  Entitlement to an increased initial rating for left knee 
and thigh disorder described as meralgia paresthetica of the 
left lower extremity, currently rated as noncompensably 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from June 1977 to June 1981, 
and from September 1981 to September 1997.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, MO.

The veteran provided testimony before a Hearing Officer at 
the RO in January 2002; a transcript is of record.

In a decision in January 2004, the Board denied entitlement 
to an increased initial rating for degenerative disc disease, 
L-4/L-5, bulging annulus with deformity of the ventral thecal 
scar, currently rated as 40 percent disabling; and denied 
entitlement to an increased initial rating for right shoulder 
crepitus with scapula tendonitis, rated as 10 percent 
disabling.  From the evidence in the file, it would appear 
that the veteran has since filed an appeal with that segment 
of the decision with the United States Court of Appeals for 
Veterans Claims (the Court). 

In addition, the Board remanded the issues shown on the front 
page of this decision.  The requested development has taken 
place, a SSOC has been issued and the case has been returned 
to the Board on those issues for further appellate review.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Accordingly, the evidence pertaining to an 
original evaluation might require the issuance of separate, 
or "staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Service connection is also in effect for bilateral hearing 
loss; migraine headaches; residual scar of the right thumb; 
residuals scar of the left 3rd metacarpal; residuals, chip 
fracture of the left ankle; hemorrhoids; and chronic cervical 
strain, each rated as noncompensably disabling. 

During the course of the current appeal, the veteran has 
withdrawn several other issues, and they are not part of the 
current appellate review.

Issue # 3 is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Adequate evidence for an equitable resolution of the 
pending appellate issues ## 1 and 2 is now of record.

2.  The veteran twice injured his nose in service; these 
incidents of injury healed without residuals.

3.  Service connection is already in effect for headaches.

4.  Evidence of record and medical opinion sustains that the 
veteran has no current chronic residuals from any in-service 
nose injury.  

5.  The veteran has severe right knee symptoms including 
daily instability for which he uses a cane and a brace, but 
without ankylosis.

6.  He has X-ray evidence of arthritic involvement of the 
right knee joint with associated functional impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a nose injury of 
service origin.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

2.  The criteria for an initial increased schedular or 
extraschedular evaluation in excess of 30 percent for 
residuals, right medial meniscal changes, with rupture, 
anterocruciate ligament, are not met.  38 U.S.C.A. §§ 1155, 
5103 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 4.71a, Diagnostic 
Code (DC) 5257 (2005).

3.  The criteria for a separate evaluation of 10 percent for 
DJD of the right knee are met.  38 U.S.C.A. §§ 1155, 5103; 38 
C.F.R. §§ 4.7, 4.71a, 4.40, 4.45, 4.59, Diagnostic Codes 
5010-5003, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107), 
VA must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2005).

The Board notes that the veteran was informed, via decisions 
of the RO, Statements of the Case and Supplemental Statements 
of the Case, as well as the Board's earlier remand decision, 
and additional correspondence of the evidence of record and 
the nature of the evidence needed to substantiate his claim.  
The RO informed the veteran of the evidence needed to 
establish entitlement to the benefit sought, and what the RO 
would obtain, as well as what evidence was needed from the 
veteran and what he could do to help with his claim and his 
actions as a result have reflected that he understands what 
evidence is to be obtained by which party.  No further 
assistance in this regard appears to be warranted.  

With regard issues ## 1 and 2, of record are service and 
other post-service clinical records and VA and private 
examination reports.  In this case, VA has satisfied its duty 
to assist the veteran.  A review of the record indicates that 
VA has conducted adequate evidentiary development in this 
case.  There is no indication of specific outstanding records 
which the RO has not yet requested for which there is any 
indication that they may be available.  In addition, the 
veteran has been afforded VA medical examinations.  And 
clinical records encompass the pertinent findings required 
for the evaluation of his right knee disability in connection 
with the claim.  Pursuant to the Board's remand, a specific 
opinion is also of record with regard to his nose.  
Accordingly, as VA has fulfilled the duty to assist and 
notify, the Board finds that it can now consider the merits 
of this appeal.  

General Criteria

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2005); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service Connection: 
Residuals of Nose Injury
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2005). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).



Factual Background and Analysis

Extensive service medical record packets are in the file.  

In service, the veteran was first seen in January 1978 after 
having hit his locker with his nose and face.  He needed one 
suture.  When the suture was later removed without incident 
or residuals, he complained of a clogged left nostril and 
said it was hard to breath.  He claimed that his nose had 
been broken in two places in January.  He was treated for 
rhinitis at the time of follow-up.

In September 1982, the veteran again experienced a laceration 
over the nose and maxillary sinus area.  This was described 
as 4/5 cm. in length from the bridge of the nose to under the 
left eye.  He had had no loss of consciousness.  A review at 
the oral surgery clinic found no nasal bone fracture or 
inferior orbital rim fractures and sutures were ordered.  An 
X-ray report in the dental file reflected a non-displaced 
nasal bone fracture and negative zygoma.

The veteran was again seen the following day for complaints 
of fullness in the left maxillary sinus, for which he 
received treatment.

The next day, the swelling had resolved and the laceration 
was said to look good.  The following day he again complained 
of frontal sinus area pain on the left side.  Skull X-rays 
were entirely negative.

The veteran's separation examination is negative for any 
complaints or clinical signs of nose, sinus or breathing 
disorder.

On VA examination in September 2000, the veteran said that he 
had had nasal congestion since the 1982 incident.  He 
complained of blockage and interference with breathing, 
especially through the left side of the nose.  On 
examination, there appeared to be slight deviation to the 
left.  Nares were patent with approximately 25% occlusion of 
the left.  However, mucosa was pink and moist with mild edema 
to the left.  Diagnosis was deviation, nasal septum.

On VA examination in April 2005, the veteran complained of 
chronic sinus drainage without infection of the left 
maxillary sinus.  He claimed no allergies or attacks and 
denied incapacitation or hospitalization.  On examination, 
his nasal mucosa was pink; thin clear drainage was noted.  
Turbinates visualized without enlargement.  No septal 
deviation was shown.  Nares occluded one at a time.  He was 
able to breath in and out of both nostrils with the opposite 
nare occluded.  He sounded stuffy with inspiration and 
expiration but no true nasal obstruction was shown.  There 
was no crusting of the orifices.  X-rays confirmed a mild 
degree of increased density in the right frontal sinuses, and 
nasal congestion, greater on the right.  Otherwise, findings 
were normal.

The examiner opined that after reviewing his extensive in-
service and post-service clinical records, his examination:

(i)ndicates mild congestion of RIGHT 
maxillary region.  Sinusitis is primarily 
a secondary infection after prolonged 
cold or allergy symptoms.  The injury 
occurred in the service is not at least 
as likely as not related to his nasal 
congestion.  Smoking is one of the major 
causes of membrane irritation and 
allergy.  There has been no treatment...for 
any kind of upper respiratory infection 
over the past year.  There is also no ENT 
referral from the military or VA to 
indicate a chronic condition.  (emphasis 
added)

The Board has noted that on two occasions in service, the 
veteran traumatized his nasal area and required sutures.  
However, in each case, the area(s) healed without residuals 
then or at separation.  

It is noteworthy that any osseous damage done at the time of 
these incidents was minimal; except for a single notation of 
a non-displaced nasal bone fracture, other X-rays in service 
were negative and there has been no X-ray sign of a fracture 
since then.  No medical opinion is of record which associates 
sinus problems in service with the injuries.  It is also 
noted that on one evaluation some time after service, he was 
felt to have septal deviation.  However, follow-up evaluation 
was negative.  

In order to have cogent data and opinion on which to make a 
rational judgment as to whether the veteran's in-service nose 
injuries caused any residual damage, the Board remanded the 
case.  There is now a definitive and reasoned medical opinion 
of record in that regard, and under pertinent regulatory 
criteria, the Board is constrained from unilaterally 
substituting an opinion to the contrary.  

There is no current medical evidence of residuals of nasal 
fracture under any evaluative regimen.  And while he had some 
left sinus complaints in service; his current problems are on 
the right side, neither of which have been linked by medical 
opinion to the nasal injuries.  

In any case, a medical expert has specifically opined that it 
is not as likely as not that the current problems are related 
to service.  A doubt is not raised, and the claim must be 
denied absent current chronic residuals of any inservice nose 
injury.  

The Board would note, however, that in the future, if the 
veteran has evidence including medical expert opinion which 
differs with that now of record, he is free to offer it in 
the reopening of his claim.

Increased Ratings
General Criteria

Disability evaluations are determined by the application of a 
Schedule of Ratings (Schedule) which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2005). 
 
Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2005).  

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2005). 
 
With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
peri-articular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005). 
 
The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005). 
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2005). 
 
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right knee disability.  The Board has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  More over, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue, except as 
outlined below. 
 
Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Under Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved, in 
this instance under Diagnostic Codes 5260 and 5261.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 



Right Knee Disability
Criteria

Under Diagnostic Code 5260, limitation of flexion of the leg 
to 60 degrees warrants a noncompensable rating.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
A 20 percent rating is warranted where flexion is limited to 
30 degrees.  A 30 percent rating is warranted in the case of 
flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5260. 
 
Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
warranted.  A 20 percent rating is appropriate where 
extension is limited to 15 degrees. A 30 percent rating is 
warranted in the case of extension limited to 20 degrees.  A 
40 percent rating is warranted where extension is limited to 
30 degrees.  A 50 percent rating is warranted for limitation 
of extension to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5261. 
 
Under Diagnostic Code 5256, a 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. § 
4.71a, Diagnostic Code 5256. 
 
Under Diagnostic Code 5257, a 30 percent evaluation is 
provided for a severe case of recurrent subluxation or 
lateral instability.  A moderate case of recurrent 
subluxation or lateral instability is to be rated 20 percent 
disabling.  For a slight case of recurrent subluxation or 
lateral instability a 10 percent rating is appropriate.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 
 
The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2005).   
 
However, in Esteban v. Brown, 6 Vet. App. 259, 262 (1994), 
the Court held that evaluations for distinct disabilities 
resulting from the same injury could be combined so long as 
the symptomatology for one condition was not "duplicative of 
or overlapping with the symptomatology" of the other 
condition. 

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned. 
 
The General Counsel in VAOPGCPREC 9-98 held that a separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  See also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed Cir 1997).  
Where additional disability is shown, a veteran rated under 
5257 can also be compensated under 5003 and vice versa. 
 
The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005). 
 
Under Diagnostic Code (DC) 5257, a maximum evaluation of 30 
percent is awarded in cases of severe recurrent subluxation 
or lateral instability of a knee.  In this case, where the 
diagnostic code (DC 5257) is not predicated on loss of range 
of motion, §§ 4.40 and 4.45, with respect to pain, have no 
application.  See Johnson v. Brown, 9 Vet. App. 7 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996). 

Pertinent Factual Background 

The veteran's service records show that he had several 
incidents involving his right knee including hyperextension 
injuries and a right ACL tear in 1996 and again in 1997. 

After continued problems, a magnetic resonance imaging (MRI) 
of the right knee in 1998 showed absent anterior cruciate 
ligament (ACL); mucoid degeneration involving the posterior 
horn of the ligament; and minimal suprapatellar joint fluid.  

In January 2002, he was reevaluated and found to have 
insufficient right ACL.  Construction of a replacement was 
felt to be possible but that was considered a treatment of 
last resort.  

On VA examination in September 2000, the veteran complained 
of constant pain along both sides and in back at the right 
knee.  There was more pain in the lateral side of the knee; 
he had stiffness and swelling but denied locking, although 
the knee would give-way on rocks and grass.  His symptoms 
were aggravated by overuse and certain movements.

The veteran was noted to wear braces on both of his knees.  
He had limitations of motions of both knees, was unable to 
run, and avoided climbing stairs whenever possible.

On examination, he had tenderness on palpation of the ACL and 
anterior medial joint line.  There was palpable crepitus.  
Drawer test was negative.  Lachman's test was positive.  
McMurray's test was negative.  Range of motion of the right 
knee was to 110 degrees, with pain at 110 degrees and 
extension of 0 degrees.  The examiner opined that he had mild 
degenerative changes of the right knee with an insufficient 
ACL.  [He had had an ongoing diagnosis in clinical records of  
multiple joint rheumatoid arthritis; one notation was that 
this had been confirmed on titer tests in 1992 (while in 
service)].

On VA examination in May 2003, the veteran noted his history 
of in-service right knee problems.  He stated that he had 
significant arthritis, and while ACL replacements and ACK 
reconstruction had been suggested, it was felt that he was 
too young for such a procedure.  At present, he had daily 
pain and weakness in the right knee.  He had morning 
stiffness and when standing or sitting for more than an hour.  
He had right knee swelling which happened when the knee 
collapsed.  His most bothersome problem was instability of 
the right knee; he said that without his brace he would have 
this constantly.  In addition to pain medications, he 
continued physical therapy, and wore his knee braces as he 
had since 1996.  X-rays were said to be normal.

On examination in May 2004, there was no effusion or edema or 
erythema.  He had diffuse tenderness on palpation.  Lachman 
and McMurray's tests were positive and Drawer was negative.  
Popliteal pulse was +2/4.  It was noted that he had 0-120 
degrees of passive flexion (normal -140) and on active 
flexion he had severe pain.  Normal extension was 0 degrees 
and his was 0-10 with pain.  Crepitus was heard on ranges of 
motion.  His strength was 4/5.  Weight bearing films of both 
knees showed focal osteopenia earlier shown to now be a 
diffuse process, particularly on the left knee comparison.  
There was a prominent vertical trabecula particularly seen on 
the medial aspect related to the stress lines.  There was 
also mild spurring of the tibial spine without soft tissue 
ossification or joint effusion.  Diagnosis was mild 
osteopenia and minimal osteoarthritic changes.  (emphasis 
added)

Analysis

The RO has evaluated the veteran's right knee DJD disorder at 
the 30 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5257.  An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The 30 percent rating is the maximum assignable under that 
Code.  

In order to use a Code other than 5257, there must be an 
indication of additional disability such as ankylosis.  This 
has not been established by clinical evidence.  The veteran 
has confirmed instability, uses a cane for ambulation and is 
required to wear a knee brace.  He has ongoing pain and may 
require additional surgery for the problems caused by the now 
virtually absent ACL.  However, the motion limitations, per 
se, are not currently so severe as to render the knee totally 
undependable or immobile, and there is nothing that is 
tantamount to ankylosis.

Where limitation of motion is noncompensable [under DC 5260, 
5261], a rating of 10 percent is assigned for each major 
joint (including the ankle and the knee).  Here, the 
veteran's right knee, a service-connected single joint, may 
also be appropriately separately rated 10 percent, consistent 
with 38 C.F.R. § 4.71a, DC 5010-5003.  

Additionally, in VAOPGCPREC 9-2004 (Sept. 17, 2004), the VA 
Office of General Counsel held that separate ratings may be 
assigned when a veteran meets the requirements for a zero 
percent or higher evaluation under both Diagnostic Code 5260 
(flexion) and 5261 (extension).  In this case, the veteran 
again has had variable limitation of flexion of the right 
knee but has not been shown at any time to be limited to 60 
degrees or less, as would be required for a zero percent 
evaluation under Diagnostic Code 5260.  As noted above, 
extension is generally and at most considered to be only 
modestly impaired, and often relatively normal.  Thus, the 
Board finds that this appeal is not among the class of cases 
contemplated under VAOPGCPREC 9-2004.  Accordingly, no 
separate evaluations based on limitation of both extension 
and flexion will be assigned for the right knee.  See also VA 
Fast Letter 04-22 (Oct. 1, 2004). 

The Board has carefully reviewed the evidence of record and 
finds that the evidence fully supports the grant by the RO of 
the 30 percent evaluation for the service-connected right 
knee disability under Code 5257.  The veteran testified that 
he has problems going up stairs, standing, squatting and in 
doing many other activities.  He is now required to use a 
cane for stability.  He also uses a right knee brace and has 
described the knee as giving-way without the brace.  However, 
absent ankylosis or other such functional findings, Code 5257 
is the most appropriate for rating his impairment, and an 
evaluation in excess of 30 percent is not warranted.  

Nonetheless, he is entitled to the separate 10 percent for 
the associated arthritis of the right knee.  

And should his symptoms become worse, he is free to submit 
evidence to that effect in the reopening of his claim for 
increased compensation for his right knee disability.
 
Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).

However, the Board believes that the regular schedular 
standards applied in the current case adequately describe and 
provide for the veteran's symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for her service-connected disability.  The Board notes that 
the disability alone has not recently required 
hospitalization other than contemplated in schedular 
standards cited above.

In addition, no medical evidence has been presented to 
support a conclusion that the veteran's service-connected 
disability significantly interferes with his employment other 
than as contemplated in his current rating which addresses a 
substantial degree of industrial impairment.  There is no 
reason to believe that the rating schedule does not 
adequately compensate the veteran for the impairment.  

The RO has, as a result of the Board's remand, addressed that 
in the most recent consideration and the data is contained in 
the associated SSOC which has been provided to the veteran 
and his representative, as required under the pertinent 
regulations.

In summary, the Board does not find that the veteran's case 
is outside the norm so as to warrant consideration of the 
assignment of an extraschedular rating.  Therefore, referral 
of this matter for consideration under the provisions of 38 
C.F.R. § 3.321 is not warranted.  See Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995), and Floyd v. Brown, 9 Vet. App. 
94-96 (1996).

ORDER

Service connection for residuals of a nose injury is denied.

Entitlement to an increased initial rating in excess of 30 
percent for right knee disorder, characterized as medial 
meniscal changes, rupture of the anterior cruciate ligament 
with arthritis, is denied.

However, a separate 10 percent rating for associated 
arthritis is granted to the extent indicated, subjected to 
the regulatory criteria relating to the payment of monetary 
awards.



REMAND

Left Lower Extremity

The Board would note that the veteran's left and right knee 
disabilities now have similar symptoms but apparently stem 
from disparate circumstances.  For instance, the right knee 
disability is the result of ACL disintegration due to 
multiple trauma.  The left knee problems are of another 
origin and in the earliest stages, were primarily 
neurological in nature.  However, with deterioration in both 
knees, the symptoms have changed, and additional 
(dys)functional factors have been added.  

So although not pivotal to the ultimate outcome from his 
perspective, the earliest and primary etiological differences 
result in some confusion and difficulty in equitably 
adjudicating his claim so as to appropriately compensate him 
for the actual current bilateral functional knee impairment.

Factual Background  

Prior evaluative reports are in the file relating to the 
veteran's left lower extremity.  Rheumatoid arthritis was 
confirmed by titer testing in 1992.

On VA examination in June 1998, the veteran said that he 
worked as a mechanic.  He had complaints of tingling and a 
knife-like sensation in his left antero-lateral thigh for the 
prior 8 years.  He said that since then, he had been to 
numerous pain clinics and that nerve blocks had had minimal 
success.  Since this started, he thought he had been walking 
differently.  On neurological testing, he had decreased 
pinprick sensation along the antero-lateral aspect of the 
left thigh.  He said it would really hurt if one pulled his 
leg hairs.  Motor strength was 4/5 in the lower extremities.  
Deep tendon reflexes were 3/4 in the lower limbs.  X-rays 
showed minimal degenerative hip changes.  He also showed 
pelvic calcifications. 

On VA examination in September 2000, he was noted to wear a 
brace on the left knee.  He had limitation of movements of 
the knee, was unable to run and had problems and thus avoided 
climbing stairs whenever possible.  Examination of the left 
knee showed tenderness on palpation of the anterior medial 
joint line.  Drawer, Lachman's and McMurray's tests were 
negative.  Range of motion of the left knee was to 130 
degrees on flexion with pain at 110, and extension of 0 
degrees.

On VA examination in May and June 2003, he again described 
the pain in his left leg as a knife stabbing and twisting 
from his leg into his knee; he felt a pins and needles 
sensation, pinching, numbness and like he had dead skin in 
the left upper leg as well, in the latter part from pelvis to 
knee.  He also had weakness and fatigue of the left leg.  He 
said that they had given him the option of nerve cutting but 
he had declined.  He had had multiple treatments to include 
nerve blocks, acupuncture, hypnosis, etc.  Neurological 
testing since 1994 EMG had shown findings consistent with 
neuralgia paresthetica.  On examination, some findings with 
regard to left lateral cutaneous nerve stimulations were not 
responsive due to technical factors.  However, he had sural 
nerve reaction findings in the borderline range.  

The examiner noted decreased sensory findings with pinprick 
along anterolateral surface of the left upper leg extending 
from the knee to the pelvis.  Muscle strength was 4/5, 
bilaterally; DTR's were hyper reflective at +4/4.  The nerves 
involved were the left intermediate and lateral cutaneous.  
The diagnosis was chronic left neuralgia paresthetica.
 
X-rays undertaken by VA of the left knee in February 2004 
showed an ill-defined area of osteopenia in the left medial 
proximal metaphysis and minimal osteoarthritic changes.  He 
had indicated that he was having increased problems with 
weight bearing and such activities as climbing stairs.

On VA examination in April 2004, he said the left knee had 
been painful, medially along the joint line without 
mechanical catching, popping or locking.  He hurt along the 
joint line.  He had started a new job where he was having 
greater left knee problems with bending, etc., and he was 
taking anti-rheumatoid arthritis medications.  He was using a 
cane and said he used this routinely.

On examination, there was no left knee joint effusion, warmth 
or redness.  He had full motion from 0 degrees extension to 
125 degrees flexion.  He had some left knee joint pain with 
McMurray' s without click or pop.  The examiner felt that his 
left knee problems were due to his rheumatoid process without 
evidence of mechanical problems suggesting loose body of 
meniscal cartilage tear.

X-rays taken in May 2004 showed focal osteopenia previously 
shown to be a diffuse process, with a prominent trabecular, 
particularly on the medial aspect related to the stress 
lines.  There was mild spurring of the tibial spine.  
Diagnosis was mild osteopenia and minimal osteoarthritic 
changes in the left knee.

On neurological evaluation by VA in May 2004, the veteran was 
noted to have SLR problems when sitting when the left leg was 
extended completely.  He had decreased pain and touch 
sensations on the anterolateral side of the left thigh in a 
band like distribution over the left lateral thigh extending 
partially onto the posterior aspect of the left thigh.  

As noted above, it is noteworthy at the outset that while the 
service-connected left leg and thigh (knee) disability has 
manifested characteristics primarily of a neurologic 
disability, the left knee impairment has increasingly had 
possible orthopedic overtones and there is even some evidence 
of muscle loss.  Thus, it becomes a question of under what 
Codes should he be rated, and should more than one Code be 
used.

The Board notes that the veteran was affirmatively confirmed, 
while on active duty in 1992, as having a titer test 
reflecting rheumatoid arthritis.

And he has clearly developed arthritis involvement of other 
joints, some of which are already service-connected.  And 
recent VA testing has unequivocally confirmed the presence of 
arthritis in the left knee.  Moreover, as comparable symptoms 
present in his right knee, he wears a knee brace and has some 
instability.

The service connected entity has been characterized by the RO 
from the outset based on the neurological findings, and 
described as left lateral femoral cutaneous nerve syndrome, 
or meralgia paresthetica.  For rating these elements of the 
disability we must look to the appropriate neurologic codes.  
External cutaneous nerve paralysis, neuritis, neuralgia, is 
rated under 38 C.F.R. § 4.124a, Codes 8529, 8629, 8729, 
respectively.  Where paralysis is severe to complete, a 
(maximum) 10 percent rating is warranted.  Where paralysis is 
mild or moderate, a noncompensable rating is to be assigned.

38 C.F.R. § 4.124 provides that neuralgia (characterized 
usually by a dull and intermittent pain), of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.

38 C.F.R. § 4.123 provides that neuritis (characterized by 
loss of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating), is to be rated on the 
scale for the nerve involved, with a maximum equal to severe 
incomplete paralysis. It further provides that for neuritis 
(other than for the sciatic nerve) not characterized by the 
organic changes referred to the maximum rating will be that 
for moderate incomplete paralysis.

Here, it is unclear whether motor impairment of the lateral 
femoral cutaneous nerve is shown, but it appears that the 
veteran does not have either complete or incomplete paralysis 
of the nerve.  The pain associated with the disability has 
been described as constant and sharp rather than intermittent 
and dull.  Under the 38 C.F.R. §§ 4.123, 4.124 guidelines, 
the disability would be thus more properly characterized as 
neuritis.  However, organic changes of neuritis, e.g., muscle 
atrophy, loss of reflex are not clear and must be further 
addressed.  

Recent VA examination was also unclear as to the presence of 
lack/loss of endurance with repetition/resistance.  If this 
were to be present, a maximum rating (under the 38 C.F.R. § 
4.123) might be no greater than that for moderate incomplete 
paralysis, i.e., rated 10 percent, which is provided for 
severe to complete paralysis.

DC 8729 provides ratings for neuralgia of the external 
cutaneous nerve of the thigh. Severe incomplete paralysis to 
complete paralysis is rated at 10 percent; otherwise a zero 
percent rating is assigned.  38 C.F.R. § 4.124 provides that 
neuralgia, characterized usually by a dull and intermittent 
pain, is to be rated, at a maximum, at the level of moderate 
incomplete paralysis.  Under DC 8629, neuritis, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain is rated at a maximum of severe, incomplete 
paralysis.

Alternatively, a left thigh disability might also be rated 
for muscle injury to Group XV under DC 5315; in addition to 
the debilitating effects of the neuritis type pain that the 
evidence demonstrates exists, under neurological Code(s).  
See 38 C.F.R. § 4.21.  

Most importantly, a determination must be made by a qualified 
physician as to the relationship between the veteran's 
current left knee arthritis and the disability for which he 
has service connection.  This has the potential for making a 
change in the way in which he is rated and how the claim is 
handled both procedurally and substantively.

Accordingly, the Board has no choice but to again remand the 
case for evidentiary development.  The case is REMANDED for 
the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
additiona
l 
clinical 
evidence 
with 
regard to 
his left 
lower 
extremity 
disabilit
y, 
including 
with 
regard to 
how this 
may have 
impacted 
his 
ability 
to work 
(and in 
keeping 
with 38 
C.F.R. 
§ 3.321), 
he should 
be asked 
to submit 
it; the 
RO should 
assist as 
required.

2.  The 
veteran 
should be 
reexamine
d by a VA 
physician 
to 
determine 
the total 
aggregate 
disabilit
y of the 
left 
lower 
extremity
, the 
neurologi
cal 
component
s (as 
supported 
by 
appropria
te 
testing 
of all 
involved 
innervati
on) and 
to 
include a 
discussio
n of the 
relations
hip of 
muscle 
and 
osseous 
changes 
to both 
his 
neurologi
cal 
impairmen
ts, and 
the 
potential 
relations
hip for 
arthritis 
as being 
of 
service 
origin 
and/or 
related 
to other 
arthritic 
impairmen
t.  [In 
this 
regard, 
it should 
be 
collatera
lly noted 
that his 
titer in 
1992 
confirmed 
rheumatoi
d 
arthritis
.]  The 
examiner 
should 
review 
all of 
the 
evidence 
of record 
and 
should 
also be 
provided 
a copy of 
this 
remand.  
The 
opinions 
and 
clinical 
findings 
should be 
concise 
and 
comprehen
sive and 
must 
address 
the 
findings 
relating 
to 
sensation 
and 
movement 
as 
reflected 
in 
findings 
relating 
to nerves 
and 
muscles 
as well 
as all 
osseous 
changes.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
is 
unsatisfa
ctory, a 
SSOC 
should be 
issued, 
and the 
veteran 
and his 
represent
ative 
should be 
afforded 
a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
on this 
issue to 
the Board 
for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.   

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


